ITEMID: 001-84733
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KUBIK v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-3
JUDGES: Ján Šikuta;Josep Casadevall;Lech Garlicki;Nicolas Bratza;Päivi Hirvelä;Stanislav Pavlovschi
TEXT: 4. The applicant was born in 1967 and lives in Ziębice.
5. On 23 January 2001 the applicant was arrested by the police on suspicion of having committed several burglaries.
6. On 26 January 2001 the Ząbkowice Śląskie District Court (Sąd Rejonowy) ordered that the applicant be remanded in custody in view of the reasonable suspicion that he had committed the offences in question. It further considered that there was a fear that he would induce witnesses to give false testimony or would otherwise obstruct the proper course of the proceedings. It also stressed that a heavy penalty might be imposed on him.
7. On 15 February 2001, following an appeal by the applicant, the Świdnica Regional Court (Sąd Okręgowy) upheld that decision.
8. His further appeals against decisions extending his detention and all his subsequent, repeated applications for release were also unsuccessful. In his applications and appeals, he maintained that, given his bad health, detention was putting a severe strain on him. He also relied on his family's situation.
9. On 20 February 2001 the Ząbkowice Śląskie District Prosecutor (Prokurator Rejonowy) refused the applicant's motion for release as unsubstantiated. His appeal against the decision was to no avail.
10. On 22 March 2001 the applicant was indicted before the Ząbkowice Śląskie District Court. He was charged with fifteen counts of attempted or actual burglary and three counts of receiving stolen goods. The bill of indictment concerned four defendants. In all, fifty-two charges were brought against them. The prosecution asked the court to hear evidence from some forty-seven witnesses.
11. On 23 March 2001 the applicant lodged with the Ząbkowice Śląskie District Court an application for release. He relied on his family situation.
12. On 26 March 2001 the Ząbkowice Śląskie District Court refused the applicant's application. The court stated that the reasons for his detention were still valid and that there was a fear that the applicant would attempt to influence witnesses or co-defendants. It referred to the likelihood that a severe penalty would be imposed on the applicant, as he had been charged with an offence attracting a statutory maximum sentence of at least 8 years' imprisonment. The court did not accept the applicant's argument that since the date of his arrest his children had been living below the poverty line. It observed that the applicant's wife had a job and a steady income.
13. On 10 April 2001 the Ząbkowice Śląskie District Court asked the director of the detention centre where the applicant was being held for an opinion concerning the applicant's state of health.
14. On 17 April 2001 the applicant lodged a motion to hear evidence from seven witnesses.
15. On 18 April 2001 the authorities of the Kłodzko Detention Centre stated that the applicant could be held in detention and that his detention did not impose any threat to his health.
16. On 19 April 2001 the Ząbkowice Śląskie District Court extended the applicant's detention until 23 July 2001. The court gave the following reasons for its decision:
“The reasons for his [the applicant's] detention are still valid. There is still a fear that he will attempt to influence [witnesses or co-defendants]; in addition there is a likelihood that a severe penalty will be imposed on the [applicant], because he has been charged with an offence for which he may be liable to a statutory maximum sentence of at least 8 years' imprisonment. Special reasons to the contrary, as referred to in Article 259 of the CCP [Code of Criminal Procedure], have not been found in the case. The possibility of applying another preventive measure could be reconsidered when information from the Kłodzko Detention Centre on his [the applicant's] health has been obtained”.
17. On 11 May 2001 the Świdnica Regional Court, upon the applicant's appeal, upheld the decision of 19 April 2001. It repeated the grounds previously given for the applicant's detention. It stated that according to the information obtained from the Deputy Director of the Kłodzko Detention Centre the applicant had been examined by a doctor and would be examined in the near future by a urologist. It further pointed out that the applicant's health was not an impediment to his continued detention.
18. During the court proceedings the authorities extended the applicant's detention on many occasions.
19. The relevant decisions were given on the following dates.
20. On 17 July 2001 the Ząbkowice Śląskie District Court extended the applicant's detention until 23 October 2001. The court gave the following reasons for its decision:
“The reasons for his [the applicant's] detention are still valid; at the present stage of the criminal proceedings, and taking into account the attitude of [the applicant] and the evidence obtained, there still exists a justified fear that [the applicant] may, in view of the likelihood that a severe penalty will be imposed on him, attempt to obstruct the proper course of proceedings by unlawful means, inter alia, by attempts to induce [witnesses or co-defendants] to give false testimony; taking into consideration that none of the grounds for release, as referred to in Article 259 of the CCP [Code of Criminal Procedure], are present in the case and that any other less severe preventive measure will not guarantee the proper conduct of the proceedings, the court has decided as above.”
21. A subsequent decision was taken by the Ząbkowice Śląskie District Court on 15 October 2001. It extended the applicant's detention until 23 January 2002. On 22 January 2002 his detention was extended until 23 April 2002. The next decision was given on 22 April 2002, extending the applicant's detention until 23 July 2002. It was followed by a decision of 19 July 2002 whereby the Ząbkowice Śląskie District Court extended his detention until 23 October 2002. In all those decisions, the Ząbkowice Śląskie District Court relied on the grounds previously given for the applicant's detention and repeated the wording of its decision given on 17 July 2001.
22. It appears that during the first-instance proceedings the Ząbkowice Śląskie District Court held 13 hearings, two of which had to be cancelled because of the absence of a defence lawyer and witnesses. At the hearing held on 25 February 2002 the court heard evidence from twenty-three witnesses.
23. All the applicant's appeals and applications for release lodged in the meantime were to no avail.
24. In the meantime, on 14 August 2001 the Świdnica Regional Court, having regard to a medical certificate dated 6 August 2001, dismissed the applicant's appeal against the decision of the Ząbkowice Śląskie District Court of 17 July 2001. The court repeated the grounds given in the decision of the first-instance court. It also stated that the applicant had access to appropriate medical care in detention.
25. On 12 February 2002, the Świdnica Regional Court dismissed the applicant's request for release on health grounds, finding his complaints about his deteriorating health to be unsubstantiated. It stated that his medical records had been examined and his allegations did not find any support in the information contained therein.
26. On 20 March 2002 the Ząbkowice Śląskie District Court again dismissed the applicant's request for release on health grounds. It emphasised that on numerous occasions the applicant's health had been examined and it was found to be compatible with his continued detention.
27. On 6 September 2002 the Ząbkowice Śląskie District Court gave judgment. The applicant was convicted as charged. He was sentenced to 6 years' imprisonment. The applicant appealed. His detention was subsequently extended on two occasions.
28. On 22 October 2002 the Ząbkowice Śląskie District Court extended the applicant's detention until 23 January 2003. It relied on the grounds previously given.
29. On 16 January 2003 the Świdnica Regional Court extended the applicant's detention until 23 April 2003.
30. On 4 March 2003 the Świdnica Regional Court quashed the firstinstance judgment and remitted the case.
31. On 18 April 2003 the Ząbkowice Śląskie District Court decided to extend the applicant's detention until 23 July 2003. It relied on the grounds previously given and the need to re-examine the evidence.
32. On 27 May and 17 June 2003 the Ząbkowice Śląskie District Court held hearings.
33. On 8 July 2003 the Ząbkowice Śląskie District Court convicted the applicant as charged. He was sentenced to 6 years' imprisonment. The applicant appealed.
34. On 18 July 2003 the Ząbkowice Śląskie District Court further extended the applicant's detention until 23 October 2003. The next decision was given on 22 October 2003 whereby the court extended his detention until 23 January 2004. The court reiterated the grounds originally given for his detention.
35. On 23 December 2003 the Świdnica Regional Court heard the appeal, quashed the first-instance judgment and remitted the case.
36. On the same day the Świdnica Regional Court released the applicant from detention.
37. On 1 March, 23 March and 20 April 2004 the Ząbkowice Śląskie District Court held hearings.
38. On 11 May 2004 the Ząbkowice Śląskie District Court gave judgment. It again convicted the applicant as originally charged and sentenced him to 6 years' imprisonment.
39. On 9 June 2004 the applicant appealed.
40. On 14 January and 10 May 2005 the Świdnica Regional Court held hearings on the applicant's appeal.
41. On 10 May 2005 the Świdnica Regional Court gave judgment and reduced his sentence to 4 years' imprisonment.
42. The applicant did not lodge a cassation appeal.
43. The relevant domestic law and practice concerning the imposition of detention (aresztowanie tymczasowe), the grounds for its extension, release from detention and rules governing other, so-called “preventive measures” (środki zapobiegawcze) are described in the Court's judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006 and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
